Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 06-2577

                            ROBERT A. VIGEANT,

                          Plaintiff, Appellant,

                                       v.

                               UNITED STATES,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                                    Before

                         Lynch, Circuit Judge,
              Campbell and Selya, Senior Circuit Judges.



     Robert A. Vigeant on brief pro se.
     Steve Frank and Robert S. Greenspan, Appellate Staff, Civil
Division, Department of Justice, Peter D. Keisler, Assistant
Attorney General, and Robert Clark Corrente, United States
Attorney, on brief for appellee.


                               August 7, 2007
          Per Curiam.    Robert A. Vigeant appeals the district

court's entry of summary judgment in favor of the government     in

this action brought under the Federal Tort Claims Act, 28 U.S.C. §§

2671-80, asserting claims of false arrest, false imprisonment,

malicious prosecution and abuse of process based on the events

leading to Vigeant's arrest and conviction for a firearms offense

which was subsequently vacated by this court.1 See United States v.

Vigeant, 176 F.3d 565 (1st Cir. 1999).    We review the grant of

summary judgment de novo, drawing all reasonable inferences in

favor of the nonmoving party.   United States v. Union Bank for Sav.

& Inv., 487 F.3d 8, 16-17 (1st Cir. 2007).      Summary judgment is

properly granted if the movant can demonstrate that "there is no

genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law."    Fed. R. Civ. P. 56(c).

However, "where [the nonmoving] party bears the burden of proof, it

'must present definite, competent evidence' from which a reasonable

jury could find in its favor."     Union Bank for Sav. & Inv., 487


     1
      The complaint asserted two additional claims that were
dismissed early in the litigation: the first alleged that the
search was unlawful, and the second was a claim brought by
Vigeant's now deceased grandmother for damages to her business.
While Vigeant does not appear to challenge the dismissal of the
first claim, he requests "reinstatement" of his grandmother's
claim. However, since Vigeant failed to raise a timely objection
to the magistrate judge's recommendation to dismiss that claim,
which was subsequently adopted by the district court, we will not
review it now. See 28 U.S.C. § 636(b)(1)(C); Negron v. Celebrity
Cruises, Inc., 316 F.3d 60, 61 (1st Cir. 2003).     The remaining
issues raised on appeal relate to the summary judgment
determination.

                                 -2-
F.3d at 16-17 (quoting United States v. One Parcel of Real Prop.,

960 F.2d 200, 204 (1st Cir. 1992)).      To establish a claim for false

arrest, false imprisonment or malicious prosecution under Rhode

Island law, Vigeant was required to demonstrate, among other

things, a lack of probable cause for the criminal proceedings.

Beaudoin v. Levesque, 697 A.2d 1065, 1067 (R.I. 1997).         While this

court determined in the context of the direct criminal appeal that

the search warrant application was not supported by probable cause

and   that   the   good-faith   exception    to   the   exclusionary   rule

therefore did not apply, we did not consider whether federal agents

executing the search of Vigeant's home had probable cause to arrest

him when they discovered firearms.          See Vigeant, 176 F.3d at 569

(expressly limiting inquiry to "whether there was probable cause to

believe that Vigeant had committed the crime of laundering drug

proceeds, . . . as alleged in the affidavit [for the search warrant

application]").

             Vigeant argues that the determination that the agents did

not act in "good faith" in obtaining the search warrant also

vitiates any probable cause that may have existed for his arrest

for the firearms offense; in other words, Vigeant contends that the

application of the exclusionary rule in the criminal proceedings

warrants application of the rule in this civil proceeding.             The

district court properly rejected this argument.          See Pennsylvania

Bd. of Probation & Parole v. Scott, 524 U.S. 357, 365 & n.4 (1998)


                                   -3-
(noting that the exclusionary rule generally has been held to apply

only in criminal proceedings); United States v. Calandra, 414 U.S.

338,   347-48    (1974)      (stating    that    the    exclusionary     rule        is   a

remedial device intended to deter future unlawful police conduct

rather than a personal constitutional right, and that "standing to

invoke   the    rule    has    been     confined       to   situations       where    the

government      seeks   to    incriminate       the     victim   of    the    unlawful

search").      See also Townes v. City of New York, 176 F.3d 138, 149

(2d Cir. 1999) (holding, in a civil rights action, that the absence

of probable cause for a stop and search did not vitiate the

probable cause to arrest plaintiff upon discovery of handguns in

the car in which he was riding).              For the reasons set forth by the

district court, we agree that the undisputed facts demonstrate that

the agents had probable cause to believe Vigeant was a felon in

possession of firearms, in violation of 18 U.S.C. § 922(g).                           The

government was therefore entitled to summary judgment on the claims

for false arrest, false imprisonment and malicious prosecution.

            We also agree with the district court's determination

that Vigeant failed to produce evidence of any ulterior motive or

wrongful purpose for his arrest beyond spite or malevolence, as is

required to prove a claim for abuse of process.                       See Butera v.

Boucher, 798 A.2d 340, 354 (R.I. 2002) ("The gist of an abuse-of-

process claim is the misuse of legal process to obtain an advantage

'not   properly    involved      in     the    proceeding     itself     .    .   .   .


                                         -4-
[However], even a pure spite motive is not sufficient where process

is used only to accomplish the result for which it was created.'"

(quoting W. Page Keeton et al., Prosser and Keeton on the Law of

Torts § 121, at 897 (5th ed. 1984)) (emphasis in original).

Defendant was therefore also entitled to summary judgment on the

abuse of process claim.

          Accordingly, essentially for the reasons set forth in the

district court's October 19, 2006, Decision and Order, we affirm.

See 1st Cir. R. 27.0(c).




                               -5-